DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election with traverse in the reply filed on 8/13/2021 is acknowledged. Applicant’s arguments (page 9 of Remarks & Arguments) regarding election requirement between Invention II & I (process of making and product made) are not persuasive because the common limitation is not novel over the prior art Yang et al. (US publication 2008/0185677 A1) in view of Wang et al. (US publication 2021/0262095 A1) (see rejection of claim 1 below) as Wang et al. discloses wherein an insulation layer further comprises an adhesion layer between a modified layer and a metal oxide layer ([0043]). Therefore restriction requirement is maintained and made final. Claim 1-3, 5-8, and 26-27 are examined. Claim(s) 14-16, 18-19, and 21-24 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6-8, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US publication 2008/0185677 A1), hereinafter referred to as Yang766, in view of Wang et al. (US publication 2021/0262095 A1), hereinafter referred to as Wang095.

Regarding claim 1, Yang766 teaches a thin film transistor (fig. 4), comprising a gate electrode (12, [0037]), a semiconductor layer (14), and a gate insulation layer (13/17, [0050-0051]) arranged between the gate electrode and the semiconductor layer (fig.4), wherein the gate insulation layer comprises a metal oxide layer and a modified layer formed through self-assembling on a side of the metal oxide layer away from the gate electrode ([0050-0053], fig. 4).
Yang766 does not explicitly teach wherein the gate insulation layer further comprises an adhesion layer between the modified layer and the metal oxide layer
Wang095 teaches wherein an insulation layer further comprises an adhesion layer between a modified layer and a metal oxide layer ([0043]).

Regarding claim 6, Yang766 and Wang095 do not explicitly teach wherein the adhesion layer has a thickness of 10 nm to 20 nm, and the modified layer has a thickness of 10 nm or less. However it is well-known in the art that a width/thickness of a semiconducting or insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, doping, insulation, withstanding breakdown, etc.) depend on the width/thickness of a semiconducting or insulation layer. So a width/thickness of a semiconducting or insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation.
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yang766 and Wang095 so that herein the adhesion layer has a thickness of 10 nm to 20 nm, and the modified layer has a thickness of 10 nm or less for the purpose of optimizing device performance and overall size of the device.
Regarding claim 7, Yang766 teaches wherein a material of the metal oxide layer has a dielectric constant of 10 or more, and the metal oxide layer has a thickness of less than 200 nm; or a material of the metal oxide layer has a dielectric constant of 5 to 10, and the metal oxide layer has a thickness of 5 nm to 50 nm ([0037]).
Regarding claim 8, Yang766 teaches wherein the material of the metal oxide layer having the dielectric constant of 10 or more is hafnium oxide, zirconium oxide, titanium oxide, tantalum oxide ([0037]), cerium oxide, or gadolinium oxide.
Regarding claim 26, Yang766 teaches a display substrate, comprising the thin film transistor of claim 1 ([0073]).
Regarding claim 27, Yang766 teaches a display device comprising the display substrate of claim 26 ([0073]).

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang766 in view of Wang095, as applied to claim 1 above, and further in view of Fujii et al. (US publication 2016/0005881 A1), hereinafter referred to as Fujii881.

Regarding claim 2, Yang766 and Wang095 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Yang766 and Wang095 do not explicitly disclose wherein a material of the modified layer is silazane or chlorosilane.
Fujii881 discloses wherein a material of the modified layer is silazane or chlorosilane ([0034]).

Regarding claim 3, Fujii881 teaches wherein the silazane is hexamethyldisilazane ([0034]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang766 in view of Wang095, as applied to claim 1 above, and further in view of Forray (US publication 2006/0063014 A1), hereinafter referred to as Forray014.

Regarding claim 5, Yang766 and Wang095 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Yang766 and Wang095 do not explicitly disclose wherein a material of the adhesion layer is polymethylsilsesquioxane.
Forray014 discloses wherein a material of the adhesion layer is polymethylsilsesquioxane ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang766 and Wang095 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828